Exhibit 10.59
REYNOLDS AMERICAN INC.
ANNUAL INCENTIVE AWARD PLAN
Effective July 30, 2004,
As Amended and Restated as of January 1, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  

1.
  Purpose     2  
 
           
2.
  Definitions     2  
 
           
3.
  Eligibility     2  
 
           
4.
  Company Performance Objectives     2  
 
           
5.
  Determination of Target Awards     3  
 
           
6.
  Determination of Employee Performance Rating Multipliers     3  
 
           
7.
  Determination of Cash Awards     4  
 
           
8.
  Determination of Cash Awards for SBC Program Participants     5  
 
           
9.
  Deferral     6  
 
           
10.
  Tax Withholding     9  
 
           
11.
  Adjustments, Amendments or Termination     9  
 
           
12.
  Adoption/Withdrawal by Participating Companies     9  
 
           
13.
  Miscellaneous     10  
 
           
14.
  Effective Date     12  

 



--------------------------------------------------------------------------------



 



REYNOLDS AMERICAN INC.
ANNUAL INCENTIVE AWARD PLAN
Effective July 30, 2004
As Amended and Restated as of January 1, 2009

1.  
Purpose
     
The Reynolds American Inc. Annual Incentive Award Plan is established to link
corporate and business priorities with individual and group performance
objectives for employees of RAI and its affiliated companies. The Plan is an
amendment, restatement and continuation of the R.J. Reynolds Tobacco Holdings,
Inc. Annual Incentive Award Plan.
  2.  
Definitions
     
Capitalized terms have the meanings set forth in Exhibit A.
  3.  
Eligibility
     
To be eligible to participate in the Plan and receive an award, an employee
must:

  (a)  
be employed by a Participating Company in an employment classification and at or
above a job level or in a job category as designated by such Participating
Company;
    (b)  
except as otherwise provided in Section 7, be employed by a Participating
Company for at least three months during the year; and
    (c)  
except as otherwise provided herein, be actively employed by a Participating
Company on the last day of the year.

4.  
Company Performance Objectives

  (a)  
Subject to the approval of the Committee, the Chief Executive Officer of each
Participating Company may establish specific objectives (the “Company
Performance Objectives”) for each Participating Company for each year. Subject
to the approval of the Chief Executive Officer of RAI, the Chief Executive
Officers of the Participating Companies also may establish Company Performance
Objectives for some or all of their respective subsidiaries. Company Performance
Objectives may be based on any financial, operational or other criteria, such as
market share.
    (b)  
Each of the Company Performance Objectives will be weighted for the purpose of
determining awards under the Plan. Different weights may be assigned to the
objectives for different Participants and Participating Companies. However, the
aggregate weights for the Company Performance Objectives will each range from
1-100% and together total 100%.

2



--------------------------------------------------------------------------------



 



  (c)  
Company Performance Objectives may be reviewed and revised during the year
pursuant to the procedures used for their adoption. The Chief Human Resources
Officer may change the weighting of any objective for any Participant below
Senior Vice President (job level 11).

5.  
Determination of Target Awards

  (a)  
Each Participant’s target award level is expressed as a percentage of Base Pay
and falls within a range of target award levels set for the Participant’s salary
grade. The Committee will periodically review and may modify the range of target
award levels for each salary grade. Subject to the approval of the Chief Human
Resources Officer, Reviewing Managers will periodically review and may modify
specific target award levels for individual Participants. The Chief Executive
Officer may modify the specific target award level for the Chief Human Resources
Officer.
    (b)  
Each Participant’s target award for each year equals the product of (i) the
Participant’s highest annual rate of Base Pay in effect for three months or more
during the year, multiplied by (ii) the Participant’s highest target award level
for which he was eligible for three months or more during the year; provided,
however, that with respect to employees of RAI, R. J. Reynolds Tobacco Company
and R. J. Reynolds Global Products, Inc. (exclusive of any Puerto Rico based
employees), if the product of (i) and (ii) is less than $1,000, the
Participant’s target award will be $1,000.

6.  
Determination of Employee Performance Rating Multipliers
     
Each Participant’s Employee Performance Rating Multiplier will be determined by
his performance rating under each Participating Company’s Performance Management
Center (PMC) process, as set forth in the following table; provided, that the
Employee Performance Rating Multiplier shall never be greater than 1.0 for
Participants above the vice president level:

                    PMC
Performance Rating     Employee Performance
Rating Multiplier
If Company Performance
Rating is 100% or greater     Employee Performance
Rating Multiplier
If Company Performance
Rating is less than 100%     Exceeds     1.5     1.0     High Achieves     1.25
    1.0     Achieves     1.0     1.0     Almost Achieves     0.5     0.5    
Fails to Meet     0     0    

3



--------------------------------------------------------------------------------



 



7.  
Determination of Cash Awards

  (a)  
Promptly after the end of each year, the Chief Executive Officer of RAI will
review the performance of each Participating Company with the Committee. Subject
to the approval of the Committee, the Chief Executive Officers of the
Participating Companies may give a rating to each Company Performance Objective
for the year (a “Company Performance Rating”) ranging from 0-200% for each
Company Performance Objective.
    (b)  
The amount of each Cash Award is determined by the following formula:

  (i)  
the product of the Company Performance Ratings multiplied by the respective
weights assigned to the corresponding Company Performance Objectives pursuant to
Section 4(c)
       
multiplied by
    (ii)  
the target award for the Participant established pursuant to Section 5
       
multiplied by
    (iii)  
the Employee Performance Rating Multiplier established pursuant to Section 6.

  (c)  
When a Participant becomes eligible to participate in the Plan after the start
of the year, the Participant’s Cash Award will be prorated for the number of
months of eligibility during the year. In the event a Participant is on a leave
of absence during the year, the Participant’s Cash Award may be prorated, based
on the number of full or partial months of active employment, at the discretion
of the Chief Human Resources Officer.
    (d)  
If a Participant’s employment is interrupted by the Participant’s death or
Disability at any time during the year, the Participant will receive a Cash
Award equal to his or her target award, prorated for the number of full or
partial months of employment during the year, as soon as practicable after such
death or Disability. The Chief Human Resources Officer shall determine whether
such proration will be on a daily or monthly basis, and if on a monthly basis,
whether a full month’s credit will be given for any partial month of work or
short-term disability.
    (e)  
If a Participant’s employment terminates due to the Participant’s Retirement at
any time during the year, the Participant will receive a Cash Award for the year
in which his or her active employment terminates equal to his or her actual
award determined in accordance with Section 7(b), prorated for the number of
full or partial months of his or her active employment during that year. The
Chief Human Resources Officer shall determine whether such proration will be on
a daily or monthly basis, and if on a monthly basis, whether a full month’s
credit will be given for any partial month of active employment.

4



--------------------------------------------------------------------------------



 



  (f)  
If a Participant loses eligibility under the Plan as the result of a transfer to
a non-Participating Company, the Participant will receive a Cash Award equal to
his or her actual award determined in accordance with Section 7(b), prorated for
the number of full and partial months as an eligible employee under the Plan. If
the Participant’s employment has been for a period of less than three months,
the Participant’s Cash Award shall be determined under this Plan at the Base Pay
in effect on the date before the Participant loses eligibility under the Plan.
    (g)  
If a Participant is reclassified into a job with a lower base job value as a
result of a company-initiated redeployment (involuntary move for the
Participant), the target award will equal the product of (i) the greater of the
highest annual rate of Base Pay in effect for three months or more during the
year or the Base Pay in effect prior to any reduction due to the redeployment,
multiplied by (ii) the greater of the highest target award level in effect for
three months or more during the year or the target award level in effect prior
to any reduction due to the redeployment.
    (h)  
After obtaining approval from the Committee and satisfying its requirements, the
Companies will pay the Cash Award as soon as practicable after the end of the
year, but in any event no later than March 15 (other than for employees on
international assignment, who will be paid the Cash Award no later than June 30)
or as otherwise required by Section 409A of the Internal Revenue Code of 1986,
as amended, except as provided in the event of death or Disability pursuant to
Section 7(d).

8.  
Determination of Cash Awards for SBC Program Participants

  (a)  
If a Participant’s employment terminates pursuant to the SBC Program at any time
during the year, the Participant will receive a Cash Award for the year of
termination of active employment equal to his or her actual award determined in
accordance with Section 7(b), prorated for the number of full or partial months
as an active employee, plus if the employment terminates in any of the first
eleven months of the year an amount equal to the amount of matching
contributions and/or retirement enhancement contributions, if any, that would be
contributed by the Company to the Company’s qualified defined contribution plan
(the “CIP”) and nonqualified defined contribution benefit plans assuming that
(A) the Participant was as an active participant in the CIP during the year of
termination, (B) the Participant’s pay was equal to the amount of such Cash
Award and (C) the Participant had elected to contribute in an amount that would
have provided for the maximum matching contributions for such year. In addition,
the SBC Program may provide the Participant with credit for some or all of the
period of salary continuation and, if so, will establish criteria to determine
the Company Performance Ratings for the Participant during this period. Payment
of the resulting Cash Awards, if any, will be governed by the terms of the SBC
Program.
    (b)  
If an employee returns from the SBC Program to active employment for a
Participating Company, where such employee received credit under the Plan in
accordance with Section 8(a) for some or all of the period of salary
continuation pursuant to the SBC Program, but the employee’s active employment
for the Participating Companies does not satisfy the eligibility requirements of
Section 3,

5



--------------------------------------------------------------------------------



 



     
the employee will receive a Cash Award equal to his or her target award,
prorated for the period he or she received salary continuation pursuant to the
SBC Program and was eligible for credit under the Plan. A Cash Award to be made
pursuant to this Section 8(b) will be paid to the employee as soon as
practicable following his or her return to active service.
    (c)  
If an employee returns from the SBC Program to active employment for a
Participating Company, where such employee received credit under the Plan in
accordance with Section 8(a) for some or all of the period of salary
continuation pursuant to the SBC Program and he or she continues to satisfy the
eligibility requirements of Section 3, the Participant will receive (i) a Cash
Award equal to his or her target award, prorated for the period he or she
received salary continuation pursuant to the SBC Program and was eligible for
credit under the Plan, and (ii) a Cash Award equal to his or her actual award
determined in accordance with Section 7(b), prorated for the number of full or
partial months as an active employee. Payment of the Participant’s Cash Award
pursuant to Section 8(c)(i) will be paid as soon as practicable following his or
her return to active service. Payment of the Participant’s Cash Award pursuant
to Section 8(c)(ii) will be paid as provided in Section 7(g).
    (d)  
If an employee has his or her SBC interrupted (short-term) and he or she
received credit under the Plan in accordance with Section 8(a) for some or all
of the period of salary continuation pursuant to the SBC Program, but the
employee’s active employment for Participating Companies does not satisfy the
eligibility requirements of Section 3, he or she will receive a Cash Award equal
to his or her target award, prorated for the period he or she received salary
continuation pursuant to the SBC Program and was eligible for credit under the
Plan, to be paid at the end of the employee’s SBC period.
    (e)  
If an employee has his or her SBC interrupted (short-term) and he or she returns
to active employment for a Participating Company, where such employee received
credit under the Plan in accordance with Section 8(a) for some or all of the
period of salary continuation pursuant to the SBC Program and he or she
continues to satisfy the eligibility requirements of Section 3, the Participant
will receive (i) a Cash Award equal to his or her target award, prorated for the
period he or she received salary continuation pursuant to the SBC Program and
was eligible for credit under the Plan, and (ii) a Cash Award equal to his or
her actual award determined in accordance with Section 7(b), prorated for the
number of full or partial months as an active employee. Payment of the
Participant’s Cash Award pursuant to Section 8(e)(i) will be paid at the end of
the employee’s SBC period. Payment of the Participant’s Cash Award pursuant to
Section 8(e)(ii) will be paid as provided in Section 7(g).

9.  
Deferral

  (a)  
As of the last day of each year prior to 2004, each Participant who was on a
U.S. dollar payroll could elect to defer payment of the Cash Award for that
year. An election to defer was made pursuant to procedures established by the
Committee and was made in writing, signed by the Participant and delivered to a
Participating

6



--------------------------------------------------------------------------------



 



     
Company by December 15 of the year preceding payment. The election was
irrevocable and specified the percentage of the Cash Awards (from 5% to 100%) to
be paid (i) as soon as practicable after the year in which the Participant’s
Retirement, Disability or other termination of employment occurs or, if earlier,
(ii) in January of any designated future year. If the Participant’s employment
with all Participating Companies terminates before the designated year, the
award will be paid in January of the year following termination. If a
Participant was eligible for CIP and elected to defer the proceeds of Cash
Awards, the Participant’s Participating Company contributed an additional 3% to
the amount deferred on account of the 3% Company match that the Participant
would have received under CIP if the Participant had not deferred the Cash
Award.
    (b)  
Each Participant specified, on the notice electing deferred payment pursuant to
Section 9(a), whether the Cash Award was deferred by cash credit, Common Stock
credit, or a combination of the two. If a Participant elected to defer payment
pursuant to Section 9(a) and failed to choose a mode of deferral, the
Participant’s deferral was made by means of a cash credit. Cash credits and
stock credits are recorded in accounts established in each Participant’s name on
the books of the Participant’s Participating Company. At the direction of RAI,
any Participant’s accounts may be consolidated on the books of RAI or any of its
subsidiaries.

  (i)  
If the deferral is wholly or partly a cash credit, the Participant’s cash credit
account will be credited, as of the date(s) that payment of the Cash Awards
would otherwise have been made, with the dollar amount of the portion of the
Cash Awards deferred by means of a cash credit. In addition, the Participant’s
cash credit account will be credited as of the last day of each calendar quarter
with an interest equivalent in an amount determined by applying to the current
balance in the account an interest rate equal to the average prime rate of
JPMorgan Chase & Co. or its successor during the preceding quarter. Interest
will be credited for the actual number of days in the quarter using a 365-day
year.
    (ii)  
If the deferral is wholly or partly a Common Stock credit, the Participant’s
Common Stock credit account will be credited, as of the date(s) that payment of
the Cash Awards would otherwise have been made, with the Common Stock equivalent
of the number of shares of Common Stock (including fractions of a share) that
could have been purchased with the portion of the Cash Awards deferred by means
of a Common Stock credit at the Closing Price on the date that payment of the
Cash Awards would otherwise have been made. As of the date any dividend is paid
to shareholders of Common Stock, the Participant’s Common Stock credit account
also will be credited with an additional Common Stock equivalent equal to the
number of shares of Common Stock (including fractions of a share) that could
have been purchased at the Closing Price on such date with the dividend paid on
the number of shares of Common Stock to which the Participant’s Common Stock
credit account is then equivalent. If dividends are paid in property, the
dividend will be deemed to be the

7



--------------------------------------------------------------------------------



 



     
fair market value of the property at the time of distribution of the dividend,
as determined by the Committee.

  (c)  
Payment of deferred Cash Awards will be made in a single cash payment as soon as
practicable in January of the appropriate year. If and to the extent that the
deferral is by means of the Common Stock credit account the value of the payment
will be based on the Closing Price of Common Stock on the last trading day of
the year prior to payment. Notwithstanding the foregoing, if a Participant
elects in writing before December 15 of the year his employment terminates due
to Retirement or Disability, payment will be made in substantially equal annual
installments (not to exceed ten) commencing in January following the Retirement
or Disability. Notwithstanding any election under Section 9(a) to defer Cash
Awards by means of a Common Stock credit, the Common Stock credit account of a
Participant who elects to receive installment payments will be converted into a
cash credit account as of January 1 of the year in which such installment
payments commence. Any election by a Participant under this Section 9(c) will be
irrevocable after December 15 of the year prior to commencement of payment.
    (d)  
At the one-time election of a Participant made in writing to the Committee, all
or any designated portion of the Common Stock credit account may be converted
to, and such Participant will be credited with, a cash credit account as of the
first business day of the calendar quarter following the quarter in which the
election is made. The amount credited to the cash credit account will be
determined by multiplying the number of shares of Common Stock to which the
Participant’s Common Stock credit account is then equivalent and as to which
such election has been made by the Closing Price on the last business day of the
calendar quarter in which the election is made. Any Common Stock credits
attributable to dividends paid on Common Stock during the calendar quarter in
which the election is made will be credited before making the conversion. Such
election may be made by a Participant at any time prior to the end of the
calendar year in which termination of employment occurs. An election by a
Participant under this Section 9(d) will be irrevocable.
    (e)  
If the number of shares of Common Stock is increased or decreased as a result of
any stock dividend, subdivision or reclassification of shares, the number of
shares of Common Stock to which each Participant’s Common Stock credit account
is equivalent shall be increased in proportion to the increase or decrease in
the number of outstanding shares of Common Stock and the Closing Price on which
payments hereunder is based will be proportionately decreased or increased. If
the number of outstanding shares of Common Stock is decreased as the result of
any combination or reclassification of shares, the number of shares of Common
Stock to which each Participant’s Common Stock credit account is equivalent will
be decreased in proportion to the decrease in the number of outstanding shares
of Common Stock. In the event RAI is consolidated with or merged into any other
corporation and holders of Common Stock receive common shares of the resulting
or surviving corporation, each Participant’s Common Stock credit account, in
place of the shares then credited thereto, will be credited with a stock
equivalent determined by multiplying the number of common shares of stock

8



--------------------------------------------------------------------------------



 



     
given in exchange for a share of Common Stock upon such consolidation or merger,
by the number of shares of Common Stock to which the Participant’s account is
then equivalent. If in such a consolidation or merger, holders of Common Stock
receive any consideration other than common shares of the resulting or surviving
corporation, the Committee will determine the appropriate change in
Participants’ accounts. In the event of an extraordinary dividend, including any
spin-off, the Committee will make appropriate adjustments to each Participant’s
Common Stock credit account.
    (f)  
If a Participant dies, whether before or after termination of employment, any
cash credit account and Common Stock credit account to which he or she is
entitled, including any award approved after the Participant’s death as to which
an election to defer was made and any remaining installment payments, will be
distributed in cash as soon as practicable (unless the Committee otherwise
provides) to the Participant’s beneficiaries pursuant to Section 13(i).

10.  
Tax Withholding
     
Each Participant’s employer will deduct any taxes required to be withheld by
federal, state, local or foreign governments from payments and distributions
under the Plan.
  11.  
Adjustments, Amendments or Termination

  (a)  
The Committee may make appropriate and equitable adjustments in the Company
Performance Ratings and the number, terms and conditions of any Cash Awards if
it determines that conditions warrant such adjustment. Such conditions may
include, without limitation, changes in the economy, laws, regulations and
generally accepted accounting principles, as well as corporate events such as a
merger, consolidation, recapitalization, reclassification, stock split, stock
dividend, spin-off, change of control or other event. Any adjustment made by the
Committee shall be final and binding upon the Participating Companies and the
Participants.
    (b)  
The Committee may amend, suspend or terminate the Plan at will and at any time,
but it will not take any action that would materially adversely affect the
rights of Participants with respect to deferral accounts.

12.  
Adoption/Withdrawal by Participating Companies

  (a)  
Adoption of Plan. Any entity may, with the consent of the Committee, adopt the
Plan and thereby become a Participating Company hereunder by executing an
instrument evidencing such adoption and filing a copy thereof with the
Committee. By this adoption of the Plan, Participating Companies (other than
RAI) shall be deemed to consent to actions taken by RAI in entering into any
arrangements for the purpose of providing benefits under the Plan, and to
authorize RAI and/or the Committee on behalf of RAI to take any actions within
the authority of RAI under the terms of the Plan.

9



--------------------------------------------------------------------------------



 



  (b)  
Withdrawal/Effect of Termination. Notwithstanding the foregoing, in the case of
any Participating Company that adopts the Plan and thereafter (i) ceases to
exist or (ii) withdraws or is eliminated from the Plan, it shall not thereafter
be considered a Participating Company thereunder and the employees of such
Participating Company shall no longer be eligible to participate in the Plan.
Any Participating Company (other than RAI) which adopts the Plan may elect
separately to withdraw from the Plan and such withdrawal shall constitute a
termination of the Plan as to it; provided, however, that such terminating
Participating Company shall continue to be a Participating Company for the
purposes hereof as to Participants to whom it owes obligations hereunder, unless
RAI or the Committee directs otherwise.
    (c)  
Expenses. The expenses of administering the Plan will be paid by RAI, unless
RAI, in its sole and absolute discretion, directs the other Participating
Companies to pay some or all of the expenses.
    (d)  
Liability for Payment/Transfers of Employment.

  (i)  
Subject to the provisions of subsections (ii) and (iii) hereof, each
Participating Company shall be solely liable for and shall reimburse RAI for the
Participating Company’s appropriate share of any funding necessary to provide
benefits to its employees who are Participants under this Plan;
    (ii)  
Notwithstanding the foregoing, upon a transfer of employment among Participating
Companies, any liability for the payment of a Cash Award to or on behalf of a
Participant shall be transferred from the prior Participating Company to the new
Participating Company. The last Participating Company of the Participant shall
be responsible for the payment of any Cash Award payable hereunder after the
Participant’s termination of employment, whether liability for such payment
accrued before or after the Participant’s transfer of employment to such
Participating Company; and
    (iii)  
Notwithstanding the foregoing, in the event that RAI is unable or refuses to
satisfy its obligation hereunder with respect to the payment of any Cash Award
to or on behalf of its Participants, each of the Participating Companies (unless
it is insolvent), other than RAI, shall guarantee and be jointly and severally
liable for a portion of such Cash Award under the Plan, allocated based on a
fraction, the numerator of which is equal to the number of Participants in the
Plan who are current or former employees of the Participating Company and the
denominator of which is the total number of Participants in the Plan, excluding
current or former RAI employees (as in effect on the date of the determination).

13.  
Miscellaneous

  (a)  
Except as determined by the Committee, no person will have any right to receive
an award.

10



--------------------------------------------------------------------------------



 



  (b)  
The Committee has the power to interpret the Plan and, together with the
officers of the Companies, has complete discretion in making determinations and
taking action pursuant to the Plan. All interpretations, determinations and
actions by the Committee will be final, conclusive and binding on all parties.
Subject to the preceding sentence, the Chief Executive Officer of RAI will
administer the Plan and will resolve all administrative questions and
interpretations. The Committee and the Chief Executive Officer of RAI may
delegate their authority to anyone. In such event, references in the Plan to the
Committee or to the Chief Executive Officer of RAI will refer to their delegates
when appropriate.
    (c)  
The Participating Companies, their boards of directors, the Committee, the
officers and the other employees of RAI and its subsidiaries will not be liable
for any action taken in good faith in interpreting and administering the Plan.
    (d)  
For purposes of the Plan, a Participant on leave of absence approved by a
Participating Company will be considered an employee. Except as otherwise
provided herein, a Participant on salary continuation under an SBC Program or
agreement of severance will not be considered an employee but will be deemed to
be terminated on his or her last day of active employment. A Participant absent
due to short-term disability on the last day of a year is deemed to be actively
employed if such Participant was actively employed at any time during the year.
    (e)  
Nothing herein creates a vested right. The Cash Awards and the interest,
dividends and other expenses on Cash Awards deferred under Section 9 are not
funded and, except to the extent provided in Section 12(d)(iii), are paid from
the general assets of the Company from which the Participant terminated
employment. Nothing herein shall be construed to require the Participating
Companies to maintain any fund or segregate any amount for the benefit of any
Participant and no Participant or other person shall have any claim against,
right to, or security or other interest in, any fund, account or asset of any
Participating Company from which he or she terminated employment. Other benefits
referred to herein may be funded or unfunded as provided for in the individual
plans.
    (f)  
The Plan does not create or confer on any Participant any right to employment,
and the employment of any Participant may be terminated by the Participant or
the Participant’s employer without regard to the effect that termination might
have on the Participant with respect to the Plan.
    (g)  
Participants may not transfer, pledge or encumber any benefit under the Plan
prior to its receipt in cash. Except as required by law, creditors may not
attach or seize any such benefit.
    (h)  
The Plan will be governed by and subject to the laws of the State of North
Carolina.
    (i)  
In the event of the death of a Participant, any distribution to which such
Participant is entitled under the Plan shall be made to the beneficiary
designated by the Participant to receive the proceeds of any noncontributory
group life insurance coverage provided for the Participant by the Participant’s
Participating

11



--------------------------------------------------------------------------------



 



     
Company (“Group Life Insurance Coverage”). If the Participant has not designated
such beneficiary, does not have any Group Life Insurance coverage or desires to
designate a different beneficiary, the Participant may file with the Chief Human
Resources Officer a written designation of a beneficiary under the Plan, which
designation may be changed or revoked only by the Participant, in writing. If no
designation of beneficiary has been made by a Participant under the Group Life
Insurance Coverage or filed with the Chief Human Resources Officer under the
Plan, distribution upon such Participant’s death shall be made in accordance
with the provisions of the Group Life Insurance Coverage. If a Participant is no
longer an employee of a Participating Company at the time of death, no longer
has or never had any Group Life Insurance Coverage and has not filed a
designation of beneficiary with the Chief Human Resources Officer under the
Plan, distribution upon such Participant’s death shall be made to the
Participant’s estate.
    (j)  
A Company may supersede some or all of the terms of the Plan with respect to
individual Participants pursuant to an employment, termination or similar
agreement. In case of conflict, the agreement will control.

14.  
Effective Date
     
The Plan is effective as of July 30, 2004. The Plan as set forth herein reflects
amendments effective November 30, 2004, February 2, 2005, January 1, 2006,
November 29, 2006, May 10, 2007, January 1, 2008, and January 1, 2009.

12



--------------------------------------------------------------------------------



 



EXHIBIT A
Definitions

(a)  
“Base Pay” shall mean an amount or rate of compensation for a specified position
of employment excluding any other payments or allowances, such as shift
differential, overtime, merit or general increase lump sums or bonus payments.
  (b)  
“Board of Directors” shall mean the Board of Directors of RAI.
  (c)  
“Cash Award” shall mean annual cash payments made to Participants pursuant to
the Plan.
  (d)  
“Chief Executive Officer” shall mean, for employees of RAI and the chief
executive officers of the other Participating Companies, the chief executive
officer of RAI. For the other employees of each Participating Company other than
RAI, “Chief Executive Officer” shall mean the chief executive officer of the
Participating Company primarily responsible for their performance.
  (e)  
“Chief Human Resources Officer” shall mean, for employees of RAI and the
executive officers of the other Participating Companies, the chief human
resources officer of RAI. For the other employees of each Participating Company
other than RAI, “Chief Human Resources Officer” shall mean the chief human
resources officer of the Participating Company primarily responsible for their
performance.
  (f)  
“CIP” shall mean the Reynolds American Capital Investment Plan, or comparable
Participating Company-sponsored 401(k) plan in which employees participate, or
any successor thereof.
  (g)  
“Closing Price” shall mean the closing sale price of the Common Stock as shown
on the New York Stock Exchange consolidated tape and reported in the Wall Street
Journal.
  (h)  
“Committee” shall mean the Compensation Committee of the Board of Directors.
  (i)  
“Common Stock” shall mean the Common Stock of RAI.
  (j)  
“Company Performance Objectives” shall have the meaning set forth in Section
4(a) of the Plan.
  (k)  
“Company Performance Rating” shall have the meaning set forth in Section 7(a) of
the Plan.
  (l)  
“Disability” shall mean being totally and permanently disabled as defined in the
Long-Term Disability Plan of the Participating Company employing the
participant.

A-1



--------------------------------------------------------------------------------



 



(m)  
“Employee Performance Rating Multiplier” shall have the meaning set forth in
Section 6 of the Plan.
  (n)  
“Group Life Insurance Coverage” shall have the meaning set forth in Section
13(i) of the Plan.
  (o)  
“Participant” shall mean, for any year, an employee who is eligible for or who
has deferred receipt of an award under the Plan. An eligible employee is a
Participant only with respect to the Participating Company for which he works
most directly. “Participant” shall also mean the heir or estate of a deceased
Participant.
  (p)  
“Participating Companies” shall mean RAI, R. J. Reynolds Tobacco Company, FHS,
Inc., R. J. Reynolds Global Products, Inc., Santa Fe Natural Tobacco Company,
Inc., Lane, Limited, Conwood Company, LLC, and any other affiliates of RAI that
adopt the Plan pursuant to Section 12(a).
  (q)  
“Plan” shall mean the Reynolds American Inc. Annual Incentive Award Plan.
  (r)  
“RAI” shall mean Reynolds American Inc. and its successor companies.
  (s)  
“Retirement” shall mean a Participant’s voluntary termination of employment on
or after his or her 65th birthday, on or after his or her 55th birthday with 10
or more years of service with the Participating Companies, or on or after his or
her 50th birthday with 20 or more years of service with the Participating
Companies.
  (t)  
“Reviewing Manager” shall mean the manager to whom a Participant reports.
  (u)  
“SBC” or “SBC Program” shall mean a salary and benefits continuation or other
program, including any individualized agreements, maintained or entered into by
a Participating Company for the purpose of providing severance-type benefits to
employees whose employment is involuntarily terminated, including without
limitation the Reynolds American Salary and Benefits Continuation Program, the
Reynolds American Inc. Executive Severance Plan, any special severance benefits
and change of control protection agreements and all successor plans or
agreements thereto.

A-2